Dalton, J.,
The Blythe Township School District brings this mandamus action to compel defendant, Thomas P. Doyne, to surrender possession of the minute book of the school district. The complaint alleges that defendant had been secretary of the school district and as such had possession of the minute book; that on December 5,1954, the school board removed him from that position, and that he has refused to deliver the minute book to plaintiff school district.
*240The matter is before us on preliminary objections filed by defendant.
Defendant contends that mandamus is not the proper remedy, since it appears on the face of the complaint that defendant no longer occupies the office of secretary. It is quite true that under the Mandamus Act of June 8, 1893, P. L. 345, sec. 1, as amended, 12 PS §1911, a writ of mandamus may not issue against an individual who has no official duties to perform: Fetterolf v. Josephs et al., 75 D. & C. 76. A public officer, however, remains amenable to mandamus until he has performed the whole of his official duty, which includes the duty, on leaving office, to surrender custody of public property. It is well settled that a public officer who has resigned or been removed from office or whose term of office has expired may be compelled by mandamus to perform official duties still incumbent upon him: Com. ex rel. Eagen v. Petrusefski, 338 Pa. 278, 280-81, and cases there cited. It was defendant’s duty upon his removal from office to “deliver to the secretary, or other person designated by the board, any and all papers, property, and effects of the school district in his hands at the time of such removal”: Public School Code of March 10, 1949, P. L. 30, sec. 514, 24 PS §5-514. Mandamus is a proper remedy to compel a removed officer to perform that duty: Sieracki v. Kuranda, 50 D. & C. 231-32. We need only add that the minute book is the corporate property of the school district, which it is specifically required by section 518 of the School Code, 24 PS §518, to “retain as a permanent record of the district”.
The remaining objections are clearly without merit and require no discussion.
And now, July 25, 1955, the preliminary objections to the complaint are overruled. Defendant is allowed 20 days from this date to file an answer.
Homer H. Hewitt, Jr., of MacCoy, Evans & Lewis, for accountant.
William S. Rawls, for executors of Estate of Wharton Sinkler, Jr.
Samuel S. Logan, Jr., for Joan Altin Sinkler, residuary legatee.
Morton Within, guardian ad litem for minor remaindermen and trustee ad litem for all unascertained remaindermen.
April 22, 1955.